— Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 8, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant has not preserved for review the trial court’s alleged error or abuse of discretion in its restrictions of the voir dire (CPL 470.15, subd 2; see People v Jones, 81 AD2d 22), and after review of the evidence adduced at trial we decline to consider this issue as a matter of discretion in the interest of justice (CPL 470.15, subd 6). Lazer, J. P., Weinstein, Bracken and Rubin, JJ., concur.